 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     ALLAN ROBERT SIMMONS,                            CASE NO. C19-5284 BHS-TLF
 7
                             Petitioner,              ORDER DECLINING TO ADOPT
 8         v.                                         REPORT AND
                                                      RECOMMENDATION
 9   STATE OF WASHINGTON,

10                           Respondent.

11

12         This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 4, and the

14   remaining record. The R&R recommends that the Court deny petitioner Simmons’s

15   motion for leave to proceed in forma pauperis, Dkt. 3. Since the R&R was filed,

16   Simmons has paid the $5.00 filing fee. Therefore, the Court DENIES the motion as moot

17   and DECLINES to adopt the R&R.

18         IT IS SO ORDERED.

19         Dated this 31st day of May, 2019.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER - 1
